


Exhibit 10.79


SEPARATION, NONCOMPETITION AND RELEASE AGREEMENT
This Separation, Noncompetition and Release Agreement (the “Agreement”), by and
between Fidelity National Information Services, Inc. (“FIS”) and Michael D.
Hayford (“Executive”), is effective as of December 10, 2012 (the “Effective
Date”).
WHEREAS, FIS and Executive are parties to that certain Employment Agreement
dated as of March 31, 2009, as amended December 1, 2009 (the “Employment
Agreement”);
WHEREAS, FIS and Executive have mutually agreed that Executive’s employment will
terminate in accordance with this Agreement; and
WHEREAS, FIS and Executive desire to enter into this Agreement to memorialize
the terms of, and each parties’ rights and obligations in connection with, the
termination of Executive’s employment.
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
1.Termination of Employment. Executive’s employment with FIS, and any and all of
Executive’s other positions and offices with FIS and its affiliates, will
terminate effective as of June 28, 2013, or upon Executive's death, a
termination by the Company based upon Disability, or such earlier date as FIS
and Executive shall agree in writing (the “Termination Date”). Notwithstanding
Executive’s death or termination based upon Disability after the Effective Date,
Executive’s employment will be considered and for all purposes treated as a
termination by FIS for a reason other than Cause, death or Disability, as those
terms are defined in the Employment Agreement.
2.Duties and Compensation Prior to Termination Date. During the period from the
Effective Date through the Termination Date, except as otherwise directed by
FIS’s Chief Executive Officer, Executive will continue to perform his Corporate
Executive Vice President and Chief Financial Officer duties on an active
full-time basis and will provide advice and assistance to aid in transition, as
reasonably requested by FIS’s Chief Executive Officer. Executive shall retain
his title as Corporate Executive Vice President and Chief Financial Officer of
FIS until his successor is announced and has assumed such position (or until
such other date as FIS and Executive may agree). After the Termination Date,
Executive shall have no authority to act on behalf of FIS or its affiliates, or
to bind FIS or its affiliates to any undertaking or agreement. Between the
Effective Date and the Termination Date, provided Executive remains a full-time
employee in good standing, Executive’s level of compensation and benefits
(including Executive’s entitlement to an annual bonus relating to 2012, which
will be paid in the first quarter of 2013 at the same time as other FIS
employees are paid their 2012 annual bonus, and Executive’s target annual bonus
level in 2013 as pro-rated for the period of his employment in 2013, which will
be paid six month following




--------------------------------------------------------------------------------



Executive’s Termination Date) shall remain at the same levels as set forth in
the Employment Agreement.
3.Accrued Obligations; Reimbursements. Within five (5) business days after the
Termination Date, FIS shall pay to Executive any earned but unpaid annual base
salary, and, within a reasonable time (but not later than the deadline set forth
in Section 28 of the Employment Agreement) following submission of all
applicable documentation, any expense reimbursement payments owed to Executive
for expenses incurred prior to the Termination Date will be paid by FIS to
Executive.
4.Severance Payments. In addition to the accrued amounts described in Section 3
of this Agreement, provided Executive executes the Release and Waiver of Claims
attached hereto as Exhibit A (the “Release Agreement”) not later than sixty (60)
days after the Termination Date, and does not revoke the Release Agreement
within the seven (7) day revocation period following execution thereof, FIS
shall pay or provide to Executive the following (in each case, subject to
withholding of applicable taxes):
a.    on the date that is six (6) months after the Termination Date, a lump sum
cash payment of $6,336,000, which is 300% of the sum of Executive’s (i) 2013
annual base salary as in effect immediately prior to the Date of Termination
[$625,000 salary] and (ii) the highest annual bonus paid to Executive within
three years preceding the Termination Date [$1,487,000 bonus payment in 2010];
b.    on the date that is six (6) months after the Termination Date, a pro-rated
2013 annual bonus payable in a lump sum cash payment in an amount equal to the
product of $937,500 [$625,000 salary multiplied by 150% bonus target],
multiplied by a fraction, the numerator of which is the total number of days in
2013 between January 1 and the Termination Date and the denominator of which is
365;
c.    as long as Executive pays the full monthly premiums for Consolidated
Omnibus Budget Reconciliation Act (COBRA) coverage, FIS shall provide Executive
and, as applicable, Executive’s eligible dependents with continued medical and
dental coverage, on the same basis as provided to FIS’ active executives and
their dependents until the earlier of: (i) three (3) years after the Termination
Date; or (ii) the date Executive is first eligible for medical and dental
coverage (without pre-existing condition limitations) with a subsequent
employer. Additionally, (x) on the date that is six (6) months after the
Termination Date, FIS shall pay Executive a lump sum cash payment equal to
thirty-six (36) monthly medical and dental COBRA premiums based on the level of
coverage in effect for Executive (e.g., employee only or family coverage) on the
Termination Date, and (y) Executive shall be entitled to access to retiree
health coverage from FIS, if any, on the same terms and conditions as if
Executive had satisfied the minimum age and service conditions for such
coverage; provided, however, that Executive shall pay the entire premium
(including any administrative costs) for such retiree health coverage unless
Executive qualifies for a subsidy based on his actual age and actual service
with FIS as of the Termination Date, it being understood that FIS’ obligation
shall cease to apply if FIS no longer provides such coverage and that FIS has no
obligation to continue such coverage generally; and

2



--------------------------------------------------------------------------------



d.    Notwithstanding anything to the contrary in any agreements or plans with
respect to any equity‑based awards, Executive’s outstanding equity-based awards
shall be treated as follows:
(i)    Stock Options:
Grant Date
Shares Subject to Option (at Grant)
Effect of Termination on Vesting and Exercise Period
10/30/2006
89,295
Option is fully vested. Option will remain exercisable until 10/30/2016, which
is the last date of the option term.
10/2/2009
750,000
Option is fully vested. As consideration for Executive’s agreement to be bound
by the obligations described in Section 5 of this Agreement, the option will
remain exercisable for three (3) years following the Termination Date.
10/29/2010
383,387
255,591 option shares are fully vested. Remaining unvested portion (127,796
option shares) shall become vested and exercisable as of the Effective Date. As
consideration for Executive’s agreement to be bound by the obligations described
in Section 5 of this Agreement, the option will remain exercisable for three (3)
years following the Termination Date.
11/7/2011
266,667
88,889 option shares are fully vested. Remaining unvested portion (177,778
option share) shall become vested and exercisable as of the Effective Date. As
consideration for Executive’s agreement to be bound by the obligations described
in Section 5 of this Agreement, the option will remain exercisable for three (3)
years following the Termination Date.
11/8/2012
138,206
Entire option shall become vested and exercisable as of the Effective Date. As
consideration for Executive’s agreement to be bound by the obligations described
in Section 5 of this Agreement, the option will remain exercisable for three (3)
years following the Termination Date.

(ii)    Restricted Stock:

3



--------------------------------------------------------------------------------



Grant Date
Shares Subject to Award (at Grant)
Effect of Termination
7/20/2010
38,272
Performance goal has been satisfied. As consideration for Executive’s agreement
to be bound by the obligations described in Section 5 of this Agreement, award
shall become fully vested on December 10, 2012.
11/7/2011
116,913
Performance goal is expected to be achieved in 2012. As consideration for
Executive’s agreement to be bound by the obligations described in Section 5 of
this Agreement, award shall become fully vested on December 10, 2012.
11/8/2012
98,311
Vesting of award remains subject to achievement of the 2013 Operating Income
(EBITDA) performance goal. If performance goal is achieved in 2013, the award
shall become fully vest in the first quarter of 2014, at the same time similar
awards held by FIS employees become vested.

(iii)    Performance Share Award:
Grant Date
Shares Subject to Award (at Grant)
Effect of Termination
7/20/2010
38,272
Award will be forfeited in its entirety.

5.Noncompetition.
a.Executive has acquired, and will continue to acquire through the Termination
Date, substantial knowledge and information concerning the business of FIS and
its affiliates. The scope of business in which FIS and its affiliates are
engaged is national and very competitive and one in which few companies can
successfully compete. Competition by Executive in that business would severely
injure FIS and its affiliates. Accordingly, in consideration of the premises and
the accelerated vesting and extended exercise period benefits described in
Section 4(d)(i) and (ii) relating to Executive’s stock options granted on
October 2, 2009, October 29, 2010, November 7, 2011 and November 8, 2012, and
Executive’s restricted stock awards granted July 20, 2010 and November 7, 2011,
Executive agrees that for a period of two (2) years after the Termination Date,
Executive shall not (i) become an employee, consultant, advisor, principal,
partner or substantial shareholder of any firm or business that directly
competes with FIS or its affiliates in their principal products and markets; and
(ii) on behalf of any such competitive firm or business, solicit any person or
business that was at the Termination Date (and remains) a customer or
prospective customer, a supplier or prospective supplier, or an employee of FIS
or an affiliate; provided however, that, during the last twelve (12) months of
such period, the foregoing covenants shall only apply with respect to the
following entities and their affiliates: Fiserv, Inc., Temenos Group AG, Jack
Henry & Associates, Inc., Total System Services, Inc. (TSYS), and First Data
Corporation.
b.Nothing herein shall affect the non-competition restrictions that apply to
Executive through the Termination Date pursuant to Section 13(a) of the
Employment Agreement.

4



--------------------------------------------------------------------------------



Working, directly or indirectly, for FIS or its affiliates or their successors
if this Agreement is assumed by a third party as contemplated in Section 15
shall not be considered competitive to FIS or its affiliates for the purpose of
this Section 5 or Section 13(a) of the Employment Agreement.
c.This section 5 shall survive the termination of the Employment Agreement.
6.Enforcement. The parties agree and acknowledge that the rights conveyed by the
Employment Agreement and this Agreement are of a unique and special nature and
that FIS will not have an adequate remedy at law in the event of a failure by
Executive to abide by their terms and conditions, nor will money damages
adequately compensate for such injury. Therefore, it is agreed between and
hereby acknowledged by the parties that, in the event of a breach by Executive
of any of the obligations of this Agreement or the Employment Agreement, FIS
shall have the right, among other rights, to damages sustained thereby and to
obtain an injunction or decree of specific performance from any court of
competent jurisdiction to restrain or compel Executive to perform as agreed in
this Agreement and the Employment Agreement. Nothing herein shall in any way
limit or exclude any other right granted by law or equity to FIS or its
affiliates.
7.Entire Agreement. This Agreement sets forth the complete agreement between
Executive and FIS relating the Executive’s termination of employment. Executive
acknowledges that, except as described in this Agreement and except for any
benefits under the Fidelity National Information Services, Inc. 401(k) Profit
Sharing Plan, Executive is not entitled to any further compensation or benefits
from FIS or any of its affiliates. Executive further acknowledges and agrees
that, in signing this Agreement, Executive does not rely and has not relied upon
any representations or statements by FIS or any affiliate or representative
thereof with regard to the subject matter, basis, or effect of this Agreement or
the Release Agreement that are not specifically set forth in this Agreement or
the Release Agreement. Notwithstanding the foregoing, nothing in this Agreement
is intended to or shall limit, supersede, nullify, or affect any duties and
responsibilities Executive may have or owe to FIS or any affiliate by virtue of
any obligation under the Employment Agreement or the duties and responsibilities
FIS may have or owe to Executive under Sections 10 (as amended), 18, 21 or 28 of
the Employment Agreement (and references in those Sections to the Employment
Agreement shall also include references to the Separation Agreement).
8.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Executive in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against FIS, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by FIS
of the covenants in this Agreement.
9.No Admission of Wrongdoing. This Agreement shall not be construed as an
admission of liability or wrong-doing by either party.

5



--------------------------------------------------------------------------------



10.No Limitation of Rights. Nothing in this Agreement shall limit or otherwise
affect FIS’ or its affiliates’ rights with respect to any compensation plans,
agreements or arrangements, including, without limitation, any rights they may
have to amend, modify or terminate such plans, agreements or arrangements for
all participants in accordance with their terms.
11.Governing Law. This Agreement shall be interpreted, construed, and governed
by the laws of the State of Florida, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. Any litigation
pertaining to this Agreement shall be adjudicated in courts located in Duval
County, Florida.
12.Construction. This Agreement shall not be construed more strongly against
either party, regardless of who is more responsible for its preparation. If
there is a conflict between this Agreement and any present or future law, the
part that is affected shall be curtailed only to the extent necessary to bring
it within the requirements of that law.
13.Cooperation. Executive shall reasonably cooperate with FIS and its affiliates
upon reasonable request and at no cost to FIS (other than expense
reimbursement), and shall make himself reasonably available to FIS or its
affiliates (taking into account any other employment of Executive) with respect
to matters arising out of Executive’s services to FIS and its affiliates.
14.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
15.Successors. This Agreement may not be assigned by Executive. In addition to
any obligations imposed by law upon any successor to FIS, FIS will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the stock, business and/or assets of
FIS, to expressly assume and agree to perform this Agreement in the same manner
and to the same extent that FIS would be required to perform it if no such
succession had taken place. Employee agrees and consents to any such assumption
by a successor or parent of FIS, as well as any assignment of this Agreement by
FIS for that purpose. As used in this Agreement, “FIS” shall mean FIS as herein
before defined as well as any such successor or parent that expressly assumes
this Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law.
16.Amendment. This Agreement may be amended only by written agreement executed
by each of the parties.
17.Attorneys’ Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of the Executive’s tax year following the
Executive’s tax year in which the payment amount becomes known and payable
provided, however, that on or after a Change in Control (as such term is defined
in the Employment Agreement), and following the Executive’s Termination Date
with FIS, if any

6



--------------------------------------------------------------------------------



party finds it necessary to employ legal counsel or to bring an action at law or
other proceedings against the other party to interpret or enforce any of the
terms hereof, FIS shall pay (on an ongoing basis) to Executive to the fullest
extent permitted by law, all legal fees, court costs and litigation expenses
reasonably incurred by Executive or others on his behalf (such amounts
collectively referred to as the “Reimbursed Amounts”); provided, further, that
Executive shall reimburse FIS for the Reimbursed Amounts if it is determined by
the court and not a jury that a majority of Executive’s claims or defenses were
frivolous or without merit. Requests for payment of Reimbursed Amounts, together
with all documents required by FIS to substantiate them, must be submitted to
FIS no later than ninety (90) days after the expense was incurred. The
Reimbursed Amounts shall be paid by FIS within ninety (90) days after receiving
the request and all substantiating documents requested from Executive. The
payment of Reimbursed Amounts during Executive’s tax year will not impact the
Reimbursed Amounts for any other taxable year and Executive’s right to such
reimbursement may not be liquidated or exchanged for any other benefit. The
rights under this Section 17 shall survive the Termination Date and this
Agreement until the expiration of the applicable statute of limitations.
IN WITNESS WHEREOF, each party has signed this Agreement on the date shown next
to its signature below.


FIDELITY NATIONAL INFORMATION SERVICES, INC.




 
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
 
Date:
December 10, 2012
By:  
/s/ Michael L. Gravelle
 
 
 
Michael L. Gravelle
 
 
 
Corporate Executive Vice President, Chief Legal Officer and Corporate Secretary
 
 
 
 
Date:
December 10, 2012
By:  
/s/ Michael D. Hayford
 
 
 
Michael D. Hayford
 
 
 
 

        

7



--------------------------------------------------------------------------------




EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release Agreement”) is entered into
effective as of __________________, 2013, by and between Fidelity National
Information Services, Inc. (“FIS”) and Michael D. Hayford (“Executive”).
The FIS and Executive agree as follows:
1.In accordance with the Separation, Noncompetition and Release Agreement
entered into by and between FIS and Executive, effective as of December 10, 2012
(the “Separation Agreement”), the employment relationship between Executive and
FIS and its affiliates, as applicable, will terminate on or around June 30,
2013.
2.In consideration of the payments, rights and benefits described in the
Separation Agreement, the sufficiency of which Executive hereby acknowledges,
Executive, (on Executive’s own behalf and on behalf of Executive’s agents,
assigns, heirs, executors, and administrators) hereby releases and discharges
FIS, its parent corporations, affiliates, subsidiaries, owners, officers,
directors, attorneys, agents, successors and assigns (collectively, “Company
Released Parties”) from any claim, demand, action, or cause of action, known or
unknown, which arose at any time up to the effective date of this Release
Agreement, and waives all rights relating to, arising out of, or in any way
connected with Executive’s employment with FIS (and, if applicable, any
affiliates) or the ending of that employment, including, without limitation, any
claim, demand, action, cause of action or right based on but not limited to: (a)
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.; (b) the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et
seq; (c) the Civil Rights Act of 1866, as reenacted, 42 U.S. C. Section 1981;
(d) the Family and Medical Leave Act, 29 U.S.C. Section 2601, et seq.; (e) Title
VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et seq.; (f) the
Executive Retirement Income Security Act, 29 U.S.C. §1001, et seq.; (g) the
Older Workers Benefit Protection Act (“OWBPA”); (h) a civil rights act of any
state, any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment; (i)
any existing employment agreement, incentive plan or award agreement or
potential entitlement under any FIS or affiliate program or plan; and (j) any
duty or other employment-related obligation arising under the law of contract,
tort or from any other type of statute, law or public policy.
Notwithstanding anything else provided herein to the contrary, Executive is not
releasing any rights, benefits or claims, (i) under the Separation Agreement or
the equity‑based awards referred to in Section 4.d. of the Separation Agreement,
except as provided in such Section, (ii) to continuation of health care benefits
pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA), (iii) to
benefits under the Fidelity National Information Services, Inc. 401(k) Profit
Sharing Plan or (iv) under Sections 10 (as amended), 18, 21 or 28 of the
Employment Agreement (and references in those Sections to the Employment
Agreement shall also include references to the Separation Agreement).




--------------------------------------------------------------------------------



Nothing in this Release Agreement shall be construed to prevent Executive from
filing a charge or complaint, including a challenge to the validity of this
Release Agreement, with the Equal Employment Opportunity Commission or from
participating in or cooperating with any investigation conducted by the Equal
Employment Commission. Executive waives the right to monetary damages or other
individual legal or equitable relief awarded in relation to any such claim
against FIS.
3.Executive agrees that Executive will not institute any claim for damages by
charge or otherwise, nor authorize any other party, governmental or otherwise,
to institute any claim for damages, via administrative or legal proceedings,
against FIS or any Company Released Parties with respect to any claim, demand,
action, or cause of action released pursuant to Section 2 of this Release and
Waiver of Claims. Should Executive bring or participate in any such lawsuit or
proceeding or otherwise breach any portion of this Release Agreement, Executive
acknowledges that any such suit, claim, or assertion of liability is null and
void, and must be summarily dismissed. Executive also waives the right to money
damages or other legal or equitable relief awarded by a governmental agency or
court related to such a claim. Executive further agrees to withdraw any charge,
lawsuit or claim for damages that have or may have been filed before any local,
state or federal agency or court relating in any way to FIS or a Company
Released Party with respect to any claim, demand, action, or cause of action
released pursuant to Section 2 of this Release and Waiver of Claims, except as
to any claim for unemployment compensation or other related benefits.
4.This Release Agreement shall be binding upon and inure to the benefit of FIS’s
successors and assigns.
5.This Release Agreement shall be interpreted, construed, and governed by the
laws of the State of Florida, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Release Agreement to the substantive law of another jurisdiction. Any litigation
pertaining to this Release Agreement shall be adjudicated in courts located in
Duval County, Florida.
6.This Release Agreement shall not be construed more strongly against either
party, regardless of who is more responsible for its preparation. If there is a
conflict between this Release Agreement and any present or future law, the part
that is affected shall be curtailed only to the extent necessary to bring it
within the requirements of that law.
7.This Release Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
EMPLOYEE IS ADVISED AND UNDERSTANDS THAT CONSISTENT WITH THE OWBPA EMPLOYEE HAS
UP TO TWENTY ONE (21) CALENDAR DAYS TO CONSIDER THIS RELEASE AGREEMENT. 
EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
RELEASE AGREEMENT.
EMPLOYEE MAY REVOKE THIS RELEASE AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR
DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS RELEASE AGREEMENT BY PROVIDING A
WRITTEN REVOCATION TO:

9



--------------------------------------------------------------------------------



Michael P. Oates
EVP and Chief Human Resources Officer
Fidelity National Information Services, Inc.
601 Riverside Avenue, twelfth floor
Jacksonville, FL 32204
Fax Number: 904-438-6032
WHICH STATES, "I HEREBY REVOKE MY ACCEPTANCE OF OUR RELEASE AGREEMENT." THE
REVOCATION MUST BE PERSONALLY DELIVERED, MAILED, SENT VIA OVERNIGHT COURIER OR
FAXED TO THE ABOVE INDIVIDUAL AT THE ABOVE ADDRESS OR FAX NUMBER. IF MAILED, IT
MUST BE POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNED THIS
RELEASE AGREEMENT.


IN WITNESS WHEREOF, each party has signed this Release Agreement on the date
shown next to its signature below.


FIDELITY NATIONAL INFORMATION SERVICES, INC.






Date:                     By:                         
NAME:
TITLE:
    








MICHAEL D. HAYFORD






Date:                                             







10

